Citation Nr: 0635101	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chloracne, to include 
as being the result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.  He is a Vietnam veteran.

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for chloracne, to include as 
being due to exposure to herbicides.

In December 2005 the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for chloracne, to 
include as being the result of exposure to herbicides.  Thus, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran is seeking service connection for chloracne, to 
include as being due to exposure to herbicides.  He has 
asserted that as a Vietnam veteran, service connection for 
chloracne should be granted based on a presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be presumed for disability which is a 
result of exposure to Agent Orange or other herbicides by 
showing two elements.  First, the veteran must show that he 
served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.307(a)(6) (2006).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Chloracne is 
listed in 38 C.F.R. § 3.307 as one of the diseases subject to 
presumptive service connection for exposure to herbicides.

The Board notes that in the September 2004 rating decision, 
the RO denied service connection for chloracne because the 
condition did not manifest to a compensable degree within one 
year after the veteran's last exposure to herbicides.  The RO 
relied on the veteran's service medical records and 
outpatient treatment reports, and concluded that "[t]his 
condition did not happen in military service, nor was it 
aggravated or caused by service . . . . [s]ervice connection 
for chloracne cannot be established, because there is no 
basis in the available evidence of record to establish 
service connection."  It is noted that the veteran's service 
medical records are not associated with this claims file.  
The Board finds that an attempt should be made to obtain 
those records, as they are relevant to the issue on appeal.

Review of the evidentiary record shows that during the 
hearing in December 2005, the veteran testified that after 
being discharged from service in 1969, he sought treatment 
for his skin condition at the Connor Clinic, formerly called 
the CHA.  The veteran stated during the hearing that he has 
been unable to locate those records.  Private treatment 
records dated November 2003 and June 2004 reflect complaints 
and treatment for a rash on the right lower leg.  

The veteran has not been afforded a Compensation and Pension 
examination in conjunction with his claim for service 
connection for chloracne, to include as being the result of 
exposure to herbicides.  The Board finds that a VA 
examination is necessary to determine whether the veteran's 
current skin condition is related to his military service.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Attempt to obtain the veteran's service 
medical records from July 1965 to January 
1969.

3.  Ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue that has not already been 
made part of the record.  The RO should 
assist the veteran in obtaining all relevant 
evidence that is not already of record.  If 
records sought are not obtained, the RO 
should notify the veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.  Once obtained, all records must 
be permanently associated with the claims 
folder.

3.  Request a statement from the veteran 
containing as much detail as possible 
regarding the occasions that he was exposed 
to Agent Orange during service.  

4.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology/onset of any current 
skin condition.  The claims folder must be 
made available to the medical examiner.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current skin disability (to 
include chloracne if present) was incurred 
in service (to include any corroborated 
exposure to Agent Orange).

5.  Readjudicate the claim of entitlement to 
service connection for chloracne, to include 
as being the result of exposure to 
herbicides.  If the benefits sought in 
connection with the claim remain denied, the 
veteran should be provided with an 
appropriate Supplemental Statement of the 
Case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


